Case 2:20-cv-10644-DPH-RSW ECF No. 7 filed 03/12/20   PageID.368   Page 1 of 11




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

H-D U.S.A., LLC and HARLEY
DAVIDSON MOTOR COMPANY
GROUP, LLC,

                  Plaintiffs,             CASE NO. 20‐10644
                                          HON. DENISE PAGE HOOD
v.

SQUARE WEAR LLC; TAYLOR MADE
ENTERPRISES, LLC d/b/a
TAYLOR MADE APPAREL;
ANTHONY BOWERS; and
DAVID COLEMAN

                  Defendants.
                                          /


 ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
                      MOTION FOR
  EX PARTE TEMPORARY RESTRAINING ORDER, [#3] MOTION TO
 TEMPORARILY SEAL COMPLAINT, [#2] AND NOTICE OF HEARING
         ON MOTION FOR PRELIMINARY INJUNCTION


I.    INTRODUCTION

      This matter is before the Court on Plaintiffs H-D U.S.A., LLC and Harley

Davidson Motor Company, LLC’s (collectively “Plaintiffs”) Motion for ex parte

Temporary Restraining Order, Order Accelerating Discovery, and Order Freezing


                                      1
Case 2:20-cv-10644-DPH-RSW ECF No. 7 filed 03/12/20       PageID.369    Page 2 of 11




Defendants’ Assets, filed March 10, 2020. [ECF No. 3] On March 10, 2020,

Plaintiffs also filed a Complaint against Defendants Square Wear LLC, Taylor Made

Enterprises LLC, Anthony Bowers, and David Coleman (collectively “Defendants”)

alleging Trademark Counterfeiting, under 15 U.S.C. § 1114(1) (Count I), Trademark

Infringement, under 15 U.S.C. § 1114(1) (Count II), Trademark Infringement, False

Designation of Origin and Unfair Competition, under 15 U.S.C. § 1125(a)(1)(A)

(Count III), Trademark Dilution, under 15 U.S.C. § 1125(c) (Count IV), Copyright

Infringement, under 17 U.S.C. § 101 et seq. (Count V), Michigan Trademark

Infringement, under MCL § 429.42 et. seq. (Count VI), Unfair Competition, under

MCL § 445.903 (Count VII), and Trademark Infringement, Unfair Competition, and

Misappropriation, under common law (Count VIII).

      Plaintiffs’ principal place of business is in Milwaukee, Wisconsin. Defendants

are located in the cities of Detroit and Romulus, Michigan. Plaintiffs are a “world-

famous manufacturer of motorcycles, motorcycle parts and accessories, and a wide

variety of other products and services, including apparel.” [ECF No. 1, Pg.ID 6]

Plaintiffs own the exclusive right to use the HARLEY-DAVIDSON and HARLEY

word marks, the Bar & Shield logo, and the “Willie G. Skull” logo (collectively “H-

D Marks”). [Id. at 2]



                                         2
Case 2:20-cv-10644-DPH-RSW ECF No. 7 filed 03/12/20           PageID.370    Page 3 of 11




      Plaintiffs have used and promoted H-D Marks since as early as 1903. [Id. at

6] Plaintiffs contend that their apparel merchandising operations are “a significant

part” of their business. [Id. at 8] Plaintiffs’ apparel includes items like riding gear,

as well as general clothing such as t-shirts, shirts, sweatshirts, pants, vests, jackets,

and hats. Plaintiffs also offer and sell merchandise through a wide range of approved

licensees.

      Plaintiffs are the owners of the trademarks: 1) “HARLEY-DAVIDSON,” 2)

“HARLEY,” 3) the “Bar & Shield,” and 4) the copyright for the “Willie G. Skull”

logo, registered on February 3, 2016, U.S. Reg. No. VA 1-987-746. [ECF No.1]

      Plaintiffs claim that they have identified 18 unauthorized, counterfeit items at

the following websites: (1) https://squarewearco.com hosted by Shopify

(“Defendants’ Square Wear Website”), (2) third-party websites such as

https://poshmark.com/closet/abowers25 (“Defendants’ Poshmark Site”), and (3)

Defendants’     Facebook       page     at       www.facebook.com/squarewearclothing

(“Defendants’ Facebook Page”) (collectively, “Defendants’ Sites”). Through an

investigative entity, Plaintiffs staged a test purchase from Defendants’ Square Wear

Website to buy the shirt titled “Men’s Harley Davidson Black Long sleeve with Grey

Bar and Shield Logo,” which prominently displays the “HARLEY-DAVIDSON”



                                             3
Case 2:20-cv-10644-DPH-RSW ECF No. 7 filed 03/12/20         PageID.371    Page 4 of 11




and Bar & Shield logo. [ECF No. 3, Pg.ID 173] Defendants are not authorized

distributors of any of Plaintiffs’ merchandise or apparel. [ECF No. 1, Pg.ID 37]

       Plaintiffs filed the instant suit seeking an ex parte Temporary Restraining

Order to accelerate discovery and freeze Defendants’ assets. Plaintiffs also seek

compensatory and statutory damages under 15 U.S.C. § 1117(c) and 17 U.S.C. §

504.

       II. LEGAL ANALYSIS

   A. Temporary Restraining Order

            (1) Issuing Without Notice. The court may issue a
            temporary restraining order without written or oral notice
            to the adverse party or its attorney only if:
                   (A) specific facts in an affidavit or verified
                   complaint clearly show that immediate and
                   irreparable injury, loss, or damage will result
                   to the movant before the adverse party can be
                   heard in opposition; and
                   (B) the movant’s attorney certifies in writing
                   any efforts made to give notice and the
                   reasons why it should not be required.


Fed. R. Civ. P. 65(b). A TRO expires in ten days unless the court, for good cause,

extends it for a like period or the adverse party consents to a longer extension.

Fed. R. Civ. P. 65(b)(2). Before a court may issue a temporary restraining order, it

should be assured that the movant has produced compelling evidence of irreparable

and imminent injury and that the movant has exhausted reasonable efforts to give
                                          4
Case 2:20-cv-10644-DPH-RSW ECF No. 7 filed 03/12/20          PageID.372    Page 5 of 11




the adverse party notice. Fuentes v. Shevin, 407 U.S. 67 (1972); Boddie v.

Connecticut, 401 U.S. 371 (1971); Sniadach v. Family Finance Corp., 339 U.S.

337 91969); 11 Wright & Miller, Federal Practice and Procedure § 2951, at 504-06

(1973). Other factors such as the likelihood of success on the merits, the harm to

the non-moving party and the public interest may also be considered. 11 Wright &

Miller at § 2951, at 507-08.

      Regarding the irreparable injury requirement, it is well settled that a

plaintiff's harm is not irreparable if it is fully compensable by money damages.

Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th Cir. 1992). However, an

injury is not fully compensable by money damages if the nature of the plaintiff's

loss would make damages difficult to calculate. Id. at 511-512. “The loss of

customer goodwill often amounts to irreparable injury because the damages

flowing from such losses are difficult to compute.” Basicomputer, 973 F.2d at

512. Courts have held that both potential damage to reputation and likelihood of

confusion constitute irreparable injury. Vuitton v. White, 945 F.2d 569, 576 (3d

Cir. 1991). In copyright cases, § 503 was not meant to give the copyright holder a

means to preserve evidence generally. The primary purpose of impoundment is to

maintain the feasibility of the eventual destruction of items found at trial to violate

the copyrights laws by safeguarding them during the pendency of the action. First

                                           5
Case 2:20-cv-10644-DPH-RSW ECF No. 7 filed 03/12/20         PageID.373      Page 6 of 11




Technology Safety Systems, Inc., v. Depinet, 11 F.3d 641, 649 (6th Cir. 1993).

      Plaintiffs claim that Defendants currently illegally produce and distribute

unauthorized apparel in blatant disregard of their rights under Trademark and

Copyright laws. Based on the Complaint and the Affidavit submitted, Plaintiffs

have shown that Defendants are illegally producing and selling unauthorized

apparel. The Court finds, for the purposes of this motion, Plaintiffs have suffered

irreparable injury by the loss of customer goodwill, potential damage to their

reputation and likelihood of confusion as to the source of the trademarked and

copyrighted materials distributed by Defendants.

      As to the no notice certification requirement under Rule 65(b), the Sixth

Circuit has noted that a showing that the adverse party would have the opportunity

to conceal evidence is insufficient to justify proceeding ex parte. First

Technology, 11 F.3d at 651. The application must be supported with evidence that

shows that the adverse party is likely to take the opportunity for such deceptive

conduct. Id.

      Plaintiffs argue that notice is unwarranted to prevent the destruction and

concealment of evidence. Plaintiffs assert that notice is especially harmful in their

case because counterfeiters frequently conceal evidence or dissipate funds in their

accounts once notice is given. To support their argument, Plaintiffs cite North

                                          6
Case 2:20-cv-10644-DPH-RSW ECF No. 7 filed 03/12/20          PageID.374    Page 7 of 11




Atlantic Operating Company, Inc. v. Scott, No. 16-12076, 2016 WL 8671223, at *1

(E.D. Mich. July 1, 2016) (“North Atlantic”) (“[P]roceedings against those who

deliberately traffic in counterfeit merchandise are often ineffective if notice is given

to the adverse party prior to service.”).

       Proponents of ex parte injunctions “must do more than assert the adverse party

would dispose of evidence if given notice.” First Technology, 11 F.3d at 650. Rather,

the proponent of the temporary restraining order, “must support such assertions by

showing that the adverse party has a history of disposing of evidence or violating

court orders or that persons similar to the adverse party have such a history.” Id. at

651.

       Here, Plaintiffs have shown that Defendants behavior is commonly found in

counterfeit cases. See North Atlantic, 2016 WL 8671223, at *1. Plaintiffs also

preemptively sent a letter to the U.S. Attorney’s office [ECF 6-1, Pg.ID 367] inviting

it to investigate Defendants’ actions, which underscores how serious counterfeiting

matters can become. Plaintiffs explained to the Court that it has not attempted to

contact Defendants regarding this Motion and has adequately explained why.

Plaintiffs argue that if it had notified Defendants about the instant Motion,

Defendants could have taken further actions to harm Plaintiffs by potentially

“destroy[ing], mov[ing], or hid[ing] the counterfeit products and evidence.” [ECF

                                            7
Case 2:20-cv-10644-DPH-RSW ECF No. 7 filed 03/12/20           PageID.375   Page 8 of 11




No. 3, Pg.ID, 158]. The Court concludes that Rule 65(b)(1)(B)’s certification

requirement has been met.

   B. Expedited Discovery & Asset Freezing

      Plaintiffs also ask for expedited discovery to determine the value of

Defendants’ financial accounts and the location and sources of the counterfeit

merchandise. Although expedited discovery is an extreme remedy, Plaintiffs cite

North Atlantic to support their request. North Atlantic found that good cause for

expedited discovery exists “when the true identities of the defendants are

unknown, when the moving party alleges infringement, when the scope of the

discovery sought is narrow, and when expedited discovery would substantially

contribute to moving the case forward.” North Atlantic, 2016 WL 8671223, at *5.

Although Plaintiffs know Defendants’ true identities, Plaintiffs limit discovery to

the value of the financial accounts and the location of the counterfeit products. The

Court finds this request sufficiently narrow to satisfy the principles expressed in

North Atlantic. And the possibility that Defendants may hide or conceal evidence

illustrates that expedited discovery would “substantially contribute to moving the

case forward.” Id. at *5. Based on the Complaint, the Affidavit and other

documents submitted by Plaintiffs, a temporary restraining order will be issued as

it pertains to Plaintiffs’ request for expedited discovery.

                                           8
Case 2:20-cv-10644-DPH-RSW ECF No. 7 filed 03/12/20          PageID.376    Page 9 of 11




      Defendants also ask that the Court freeze Defendants’ assets. To support

their request, Plaintiffs argue that courts have broad powers of equity to “ensure

the availability of permanent relief.” [ECF No. 3, Pg.ID 189] Plaintiffs argue that

their case is analogous to North Atlantic Operating Company v. eBay Seller

dealz_f0r_you, No. 17-10964, 2017 WL 10841481, at *3 (E.D. Mich. May 3,

2017). In eBay Seller the court granted the plaintiff’s request to freeze assets to

preserve evidence and allow for an equitable accounting. Id. at *7.

      However, in Grupo Mexicano de Desarrollo S.A. v. Alliance Bond Fund,

Inc., the Supreme Court cautioned against using equitable relief to create extreme

remedies. 527 U.S. 308, 331-32 (1999). The Court finds that freezing Defendants’

assets without notice would be an extreme and unwarranted remedy. Plaintiffs’

stated reasons are insufficient to justify freezing Defendants’ assets at this time.

      III. CONCLUSION

      For the reasons set forth above,

      IT IS HEREBY ORDERED that Plaintiffs’ Motion for Temporary

Restraining Order [#3] is GRANTED.

      IT IS FURTHER ORDERED that Defendants shall immediately stop

promoting Plaintiffs’ unauthorized merchandise on their websites and social media

accounts, during the term of this Order.

                                           9
Case 2:20-cv-10644-DPH-RSW ECF No. 7 filed 03/12/20                                   PageID.377          Page 10 of 11




            IT IS FURTHER ORDERED that Plaintiffs shall have access to expedited

 discovery limited only to the value of Defendants’ financial accounts and the

 location and source of counterfeit merchandise.

            IT IS FURTHER ORDERED that Plaintiffs’ Request to Freeze Defendants’

 Assets is DENIED.

            IT IS FURTHER ORDERED that Plaintiffs post an undertaking within five

 (5) business days of the entry of this Order with the Clerk of the Court in the form

 of a bond, cash, or check in the sum of $10,000.00, as security for the payment of

 such costs and damages as may be incurred or suffered by any party as a result of a

 wrongful restraint hereunder.

            IT IS FURTHER ORDERED that a hearing on the Motion for Preliminary

 Injunction shall be set on March 26, 2020, at 2:00 p.m.1 Plaintiffs must serve

 Defendants with a copy of this order, Motion, and Complaint by March 16, 2020.

 Defendants must file a Response to the Motion for Preliminary Injunction by

 March 20, 2020. Any Reply must be filed by March 24, 2020.




 1
     In the event that the Courthouse is closed, the hearing will take place via a telephone conference call.
                                                              10
Case 2:20-cv-10644-DPH-RSW ECF No. 7 filed 03/12/20       PageID.378    Page 11 of 11




        IT IS FURTHER ORDERED that the Motion to Seal [#2] is GRANTED

 only until this Order is served on Defendants or until March 16, 2020, whichever is

 earlier.

                                              s/Denise Page Hood
                                              Chief Judge, United States District
 DATED: March 12, 2020




                                         11
